UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1251


KENYA BROWN,

                    Plaintiff - Appellant,

             v.

AKIMA, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00186-CMH-MSN)


Submitted: November 25, 2019                                Decided: December 16, 2019


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Marc E. Pasekoff, KALIJARVI, CHUZI, NEWMAN & FITCH, P.C., Washington, D.C.,
for Appellant. Yvette V. Gatling, LITTLER MENDELSON, P.C., Tysons Corner,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenya Brown appeals the district court’s order granting summary judgment in favor

of Akima, LLC, on her claims brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2019) (Title VII); 42 U.S.C.

§ 1981 (2012); and the Fairfax County Code, § 1-11-1 et seq. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Brown v. Akima, LLC, No. 1:18-cv-00186-CMH-MSN (E.D. Va. filed April 4,

2019 & entered April 5, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              AFFIRMED




                                            2